      Case 1:17-cv-12043-PBS Document 70 Filed 03/18/20 Page 1 of 20



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                        )
Equal Means Equal et al.,               )
                                        )
          Plaintiffs,                   )
                                        )          Civil Action
v.                                      )          No. 17-12043-PBS
                                        )
Department of Education et al.,         )
                                        )
          Defendants.                   )
______________________________          )


                         MEMORANDUM AND ORDER

                            March 18, 2020

Saris, D.J.

     Plaintiffs Equal Means Equal (“EME”), The Nation Coalition

Against Violent Athletes (“NCAVA”) and three individuals 1 bring

this action against the Department of Education (“DOE”) and

Betsy DeVos, in her official capacity as Secretary of Education.

Plaintiffs allege that guidance documents issued by DOE in 2017

violate Title IX, the Administrative Procedures Act (“APA”) and

the Constitution. Defendants contend that the complaint should

be dismissed because (1) plaintiffs lack standing; (2)

plaintiffs are challenging a non-final agency action and are

asserting claims for which there is an adequate alternative




1 The individual Plaintiffs are named as Jane Doe, Mary Doe and
Susan Doe.
                                    1
      Case 1:17-cv-12043-PBS Document 70 Filed 03/18/20 Page 2 of 20



remedy; and (3) plaintiffs are asserting claims that are

nonjusticiable because they challenge matters committed to

agency discretion by law. The first argument is jurisdictional

and brought pursuant to Federal Rule of Civil Procedure

12(b)(1); the second two arguments are non-jurisdictional and

brought pursuant to Rule 12(b)(6).

     Defendants’ motion to dismiss (Docket No. 27) is ALLOWED on

the ground Plaintiffs fail to allege sufficient facts to support

standing. Because the Court finds that Plaintiffs’ allegations

in the Amended Complaint are insufficient to establish standing,

it cannot address Defendants’ non-jurisdictional arguments for

dismissal.

I.   BACKGROUND

     A.   Factual Background

     Title IX provides, “No person in the United States shall,

on the basis of sex, be excluded from participation in, be

denied the benefits of, or be subjected to discrimination under

any education program or activity receiving Federal financial

assistance.” 20 U.S.C. § 1681(a). Congress modeled Title IX on

Title VI of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§ 2000d et seq., which prohibits discrimination on the basis of

race, color, or national origin in programs or activities that

receive federal funds. Cannon v. Univ. of Chi., 441 U.S. 677,

694 (1979); Docket No. 69 ¶ 8.

                                    2
      Case 1:17-cv-12043-PBS Document 70 Filed 03/18/20 Page 3 of 20



     There are two mechanisms for ensuring compliance with Title

IX. First, individuals injured by discriminatory practices can

sue recipients of federal funds directly. See Cannon, 441 U.S.

at 717. Second, the Department of Education (“DOE”) may “issu[e]

rules, regulations, or orders of general applicability” to

effectuate Title IX. 20 U.S.C. § 1682.

     On September 22, 2018, DOE issued a “Q and A on Campus

Sexual Misconduct” (the “DeVos Rules”) and a Dear Colleague

Letter which rescinded previous DOE guidance documents

explaining DOE’s enforcement of Title IX. Docket No. 69 at ¶ 28.

Among other changes, the DeVos Rules permit educational programs

to apply either a “clear and convincing” standard of proof or a

“preponderance of the evidence” standard of proof in proceedings

concerning sex-based harms covered by Title IX. Id. at ¶ 21. The

DeVos Rules also permit educational programs to apply criminal

law definitions of offenses as opposed to the civil rights

definitions of offenses in the response to and determination of

allegations of sex-based harms covered by Title IX. Id. at ¶ 20.

The DeVos Rules apply generally to all educational programs that

receive federal funds. Id. at ¶ 17.

     B.   Parties

     The complaint alleges the following facts about the

Plaintiffs:



                                    3
        Case 1:17-cv-12043-PBS Document 70 Filed 03/18/20 Page 4 of 20



              i. Organizational Plaintiffs

     Equal Means Equal (“EME”) is a national 501(c)(4) non-

profit organization whose mission is to advocate for sex/gender

equality and fully equal rights for women. Docket No. 69 ¶ 48.

     National Coalition Against Violent Athletes (“NCAVA”) is a

national 501(c)(3) non-profit organization whose mission is to

advocate for the equal treatment of victims of sex-based harms

under civil rights laws, such as Title IX, and related laws. Id.

¶ 51.

             ii. Individual Plaintiffs

     Jane Doe is a complainant in an ongoing Title IX

investigation against Stonehill College in Easton,

Massachusetts. OCR case no. 01-15-2216, Region I; Docket No. 69

¶ 60.

     Mary Doe was a plaintiff in a lawsuit in Suffolk Superior

Court wherein she alleged that she was sexually assaulted while

a student at Boston University in Boston, Massachusetts. Docket

No. 69 ¶ 62. The case has since settled, and on February 25,

2020, the parties filed a Stipulation of Dismissal. See Doe,

Jane vs. Bos. Univ. et al, Civil Action No. 1684-CV-03765

(Suffolk Sup. Ct. Feb. 25, 2020).

     Susan Doe was a complainant in a Title IX investigation

against the School of the Art Institute of Chicago (SAIC) in

Chicago, Illinois. OCR case no. 5-17-2020, Region V; Docket No.

                                      4
      Case 1:17-cv-12043-PBS Document 70 Filed 03/18/20 Page 5 of 20



69 ¶ 65. Susan Doe’s OCR case was dismissed upon her initiation

of a federal lawsuit in the U.S. District Court for the Northern

District of Illinois. See Doe v. School of the Art Inst. of Chi.

et al., No. 1:18-cv-04240 (N.D. Ill.); Docket No. 27-3. OCR

dismissed Susan Doe’s complaint on August 27, 2018 pursuant to

Section 108(i) of OCR’s Case Processing Manual which provides

that OCR will dismiss an administrative complaint when          “[t]he

same or a similar allegation based on the same operative facts

has been filed either by the complainant or someone other than

the complainant against the same recipient with state or federal

court.” See U.S. Department of Education, Case Processing Manual

11 (2018), www.ed.gov/ocr/docs/ocrcpm.pdf; Docket No. 27-3. On

April 5, 2019, Susan Doe filed a notice of voluntary dismissal

in federal court pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii). On

April 8, 2019, the case was dismissed with prejudice. Doe v.

School of the Art Inst. of Chi. et al., No. 1:18-cv-04240 (N.D.

Ill. Apr. 8, 2019).

     C.   Procedural Background

     Defendants have moved to dismiss the complaint for lack of

subject-matter jurisdiction under Fed. R. Civ. P. 12(b)(1), on

grounds of lack of standing, finality, ripeness, and

justiciability, and for failure to state a claim upon which

relief can be granted under Fed. R. Civ. P. 12(b)(6). The Court

held a hearing on the motion on February 25, 2020.

                                    5
       Case 1:17-cv-12043-PBS Document 70 Filed 03/18/20 Page 6 of 20




II.   LEGAL STANDARD

      On a motion to dismiss for lack of subject matter

jurisdiction made pursuant to Fed. R. Civ. P. 12(b)(1), “the

party invoking the jurisdiction of a federal court carries the

burden of proving its existence.” Murphy v. United States, 45

F.3d 520, 522 (1st Cir. 1995) (quoting Taber Partners, I v.

Merit Builders, Inc., 987 F.2d 57, 60 (1st Cir. 1993)). When

ruling on a 12(b)(1) motion the court “must credit the

plaintiff’s well-[pleaded] factual allegations and draw all

reasonable inferences in the plaintiff’s favor.” Merlonghi v.

United States, 620 F.3d 50, 54 (1st Cir. 2010).

III. DISCUSSION

      A.   Standing

      Defendants argue that neither the organizational Plaintiffs

nor individual Plaintiffs have Article III standing. Defendants

further argue that the organizational Plaintiffs do not have

standing to assert a First Amendment challenge.

      Standing is a threshold question in every case; “[i]f a

party lacks standing to bring a matter before the court, the

court lacks jurisdiction to decide the merits of the underlying

case.” United States v. AVX Corp., 962 F.2d 108, 113 (1st Cir.

1992). To satisfy the case-or-controversy requirement of Article

III of the United States Constitution, plaintiffs bear the

                                     6
      Case 1:17-cv-12043-PBS Document 70 Filed 03/18/20 Page 7 of 20



burden of establishing (1) that they have suffered an “injury-

in-fact” that is “concrete and particularized” and “actual or

imminent”; (2) that the injury is “‘fairly traceable’ to the

actions of the defendant”; and (3) that the injury will likely

be redressed by a favorable decision. Bennett v. Spear, 520 U.S.

154, 162 (1997) (quoting Lujan v. Defenders of Wildlife, 504

U.S. 555, 560-61 (1992)); see also Katz v. Pershing, LLC, 672

F.3d 64, 71 (1st Cir. 2012). Those elements must be proved “with

the manner and degree of evidence required at the successive

stages of the litigation.” Lujan, 504 U.S. at 561.

          1.     Organizational Plaintiffs

     Defendants contend that the organizational Plaintiffs do

not have standing to sue either directly or on behalf of their

members, known as associational standing. To achieve

associational standing, an organization must demonstrate that

(1) one or more of its members would have standing to sue as an

individual; (2) “the interests it seeks to protect are germane

to the organization’s purpose”; and (3) “neither the claim

asserted nor the relief requested requires the participation of

individual members in the lawsuit.” Hunt v. Wash. State Apple

Advert. Comm’n, 432 U.S. 333, 343 (1977); see also Lujan, 504

U.S. at 563 (stating that a single member with standing in his

or her own right is sufficient to establish that an organization

has standing).

                                    7
      Case 1:17-cv-12043-PBS Document 70 Filed 03/18/20 Page 8 of 20



     Defendants argue that the organizational Plaintiffs do not

have “members” as required to assert associational standing.

Docket No. 28 at 9, citing Hunt v. Wash. State Apple Advert.

Comm’n, 432 U.S. 333, 344 (1977). In the case of EME, Defendants

contend that it has “supporters” who bear no indicia of

membership. Docket No. 28 at 10. In the case of NCAVA,

Defendants maintain that it has “clients” who similarly bear no

indicia of membership. Id. at 11. Furthermore, even if EME and

NCAVA could establish that they have members, Defendants contend

that neither organization has identified a single member who has

standing to sue in his or her own right.

     Second, Defendants argue that the organizational Plaintiffs

do not have standing to sue on their own behalf. Specifically,

Defendants contend that the organizational Plaintiffs have not

suffered an injury-in-fact. Defendants assume the truth of the

allegations that individuals associated with EME and NCAVA may

be “unlikely to report ‘sex-based harms for fear they will not

receive equal treatment under Title IX’” or be “unwilling[] to

report sex-based harm to campus authorities and law enforcement

officials.” Docket No. 27 at 9, 11. However, citing Sierra Club

v. Morton, 405 U.S. 727, 739 (1972), Defendants characterize the

alleged harm to EME as representing a “mere interest in” the

DeVos Rules. Docket No. 28 at 9. Defendants characterize the



                                    8
       Case 1:17-cv-12043-PBS Document 70 Filed 03/18/20 Page 9 of 20



alleged harm to NCAVA as harm to its clients, not to the

employees of NCAVA. Id. at 11-12.

      Defendants also refute the allegation that NCAVA was

injured when it diverted resources “to combat the harmful

effects of the [2017 Q&A].” Docket No. 28 at 12. Defendants

describe NCAVA’s decision to expend resources in response to the

DeVos Rules as a voluntary expression of its interest in policy.

Id.

      Third, Defendants argue that the organizational Plaintiffs

lack standing to assert a First Amendment claim because they do

not allege that their speech has been chilled. Defendants cite

Laird v. Tatum, 408 U.S. 1, 13 n.7 (1972) to support their

argument that EME and NCAVA lack a “personal stake in the

outcome of the controversy.”

      Plaintiffs respond that the supporters of EME are members

of the organization for the purpose of associational standing.

Furthermore, Plaintiffs point out that neither the Supreme Court

nor the First Circuit have ever required a membership

organization to prove indicia of membership. At the Hearing on

February 25, 2020, Plaintiffs clarified that they do not allege

that EME has direct organizational standing. However, with

respect to NCAVA, Plaintiffs do state that the DeVos Rules

“interfere with NCAVA’s daily operations and mission” by

requiring the “diversion of resources” and that the DeVos Rules

                                     9
     Case 1:17-cv-12043-PBS Document 70 Filed 03/18/20 Page 10 of 20



have been “devastating to NCAVA’s operational activities because

victims have expressed an unwillingness to report sex-based harm

to campus authorities and law enforcement officials, which

prevents NCAVA from effectuating its mission.” Docket No. 37.

                  a.   Associational Standing - EME and NCAVA

     An organization has associational standing if it satisfies

three requirements: “(a) its members would otherwise have

standing to sue in their own right; (b) the interests it seeks

to protect are germane to the organization’s purpose; and (c)

neither the claim asserted nor the relief requested requires the

participation of individual members in the lawsuit.” Hunt, 432

U.S. at 342-43.

     Despite Plaintiffs’ best efforts to define EME as “an

organization of members,” they allege no facts from which this

Court can plausibly infer that EME has members. Docket No. 46 at

19. They allege they have supporters who “voluntarily

associate[] themselves with EME,” but that is not sufficient to

establish standing. Id. at 19. It is true that an organization

does not have to have a “membership” in the traditional sense to

assert associational standing. In Hunt, the Supreme Court found

that a state Commission, while it did not have technical

members, did represent apple growers and dealers who possessed

“all the indicia of membership in an organization.” 432 U.S. at

344. They elected the members of the Commission, they alone were

                                   10
     Case 1:17-cv-12043-PBS Document 70 Filed 03/18/20 Page 11 of 20



eligible to serve on the Commission, and they alone financed the

activities of the Commission. Here, Plaintiffs have not alleged

or produced evidence that the supporters of EME perform any of

these functions. Therefore, EME lacks associational standing

because it does not represent a membership in either form or

substance.

     Similarly, to the extent Plaintiffs assert associational

standing on behalf of NCAVA, they have not alleged that NCAVA

has members of any sort, and therefore this argument is without

merit.

                b.   Direct Standing - EME

     Plaintiffs have not plead that EME has direct standing.

Even if they had, the argument would be unpersuasive. The

Supreme Court has rejected the theory that an organization may

establish standing simply because it has a “special interest” in

the subject of agency action. See Sierra Club v. Morton, 405

U.S. 727, 738-40 (1972); Simon v. E. Ky. Welfare Rights Org.,

426 U.S. 26, 40 (1976) (“Our decisions make clear that an

organization’s abstract concern with a subject that could be

affected by an adjudication does not substitute for the concrete

injury required by Art. III.”). In Sierra Club, the Supreme

Court considered whether an organization had standing based on a

“special interest” in deciding the use to which land in the

Mineral King Valley in the Sequoia National Forest could be put.

                                   11
     Case 1:17-cv-12043-PBS Document 70 Filed 03/18/20 Page 12 of 20



The Court rejected the assertion of standing, stating that “a

mere interest in a problem, no matter how longstanding the

interest and no matter how qualified the organization is in

evaluating the problem, is not sufficient by itself to render

the organization adversely affected or aggrieved within the

meaning of the APA.” 405 U.S. at 739 (internal quotation marks

omitted).

     Here, EME details a strong interest in the rules and

procedures that universities must follow when considering sexual

harassment claims, but it does not allege any injury to itself

as an organization. Therefore, it does not have standing to sue.

                c.   Direct Standing - NCAVA

     The Supreme Court has held that an advocacy organization

may achieve standing if its mission has been “frustrated” by the

challenged conduct and it has expended resources to combat it.

See Havens Realty Corp. v. Coleman, 455 U.S. 363 (1982).

However, the Supreme Court has also held that simply expending

resources based on an anticipated harm is not enough to

establish standing. See Clapper v. Amnesty Int’l USA, 568 U.S.

398 (2013).

     In Havens Realty, the Supreme Court considered whether

HOME, “a nonprofit corporation whose purpose was to make equal

opportunity in housing a reality in the Richmond Metropolitan

Area” had standing to sue a realty company and one of its

                                   12
     Case 1:17-cv-12043-PBS Document 70 Filed 03/18/20 Page 13 of 20



employees for racial discrimination. 455 U.S. at 368 (internal

quotation marks omitted). In finding that HOME had alleged

sufficient injury to establish direct organizational standing,

the Supreme Court stated:

     If, as broadly alleged, petitioners’ steering practices
     have perceptibly impaired HOME's ability to provide
     counseling and referral services for low-and moderate-
     income homeseekers, there can be no question that the
     organization has suffered injury in fact. Such concrete and
     demonstrable injury to the organization’s activities—with
     the consequent drain on the organization’s resources—
     constitutes far more than simply a setback to the
     organization’s abstract social interests, see Sierra Club
     v. Morton, 405 U.S. at 739.

Id. at 379.

     According to the Amended Complaint, NCAVA is “a national

501(c)(3) non-profit organization . . . whose sole mission is to

advocate for the equal treatment of victims of sex-based harms

under civil rights laws. . . . NCAVA provides legal referrals,

counsel and advocacy to victims of sex-based harms.” Docket No.

69 ¶ 51. Plaintiffs allege that the DeVos Rules have been

“devastating to NCAVA’s mission and operational activities

because victims have expressed an unwillingness to report sex-

based harm to campus authorities and law enforcement officials,

which prevents NCAVA from effectuating its mission” and that the

DeVos Rules have “required the diversion of NCAVA’s resources

and ha[ve] frustrated its efforts.” Id. ¶ 54-55. However, the

analysis does not end here.


                                   13
     Case 1:17-cv-12043-PBS Document 70 Filed 03/18/20 Page 14 of 20



                  i. Frustration of Organizational Mission

     To establish Article III standing, an injury must be

“concrete, particularized, and actual or imminent; fairly

traceable to the challenged action; and redressable by a

favorable ruling.” Monsanto Co. v. Geertson Seed Farms, 561 U.S.

139, 149 (2010). Plaintiffs have not stated the injury to

NCAVA’s mission with particularity nor have they established

that it is fairly traceable to the DeVos Rules.

     In Clapper, several groups and individuals challenged a new

provision of the Foreign Intelligence Surveillance Act (FISA)

which authorized government electronic surveillance of non-U.S.

persons outside the U.S. for foreign intelligence purposes. 568

U.S. 398. These groups alleged that the new provision would

force them to take costly measures to ensure the confidentiality

of their international communications. The Supreme Court held

that the groups did not have standing because they could not

“demonstrate that the future injury they purportedly fear[ed]

[was] certainly impending.” Id. at 422. There was no evidence

that the Government would target the communications to which the

groups were party and use the new provision to do so.

Furthermore, any costs that the groups incurred to protect their

communications were not fairly traceable to the new provision,

as the harm was not certainly impending.



                                   14
     Case 1:17-cv-12043-PBS Document 70 Filed 03/18/20 Page 15 of 20



     Here, Plaintiffs have not demonstrated a particularized

injury traceable to the DeVos Rules beyond a general statement

that victims have expressed an unwillingness to report sex-based

harm to campus authorities. To support their claim, Plaintiffs

rely on SurvJustice Inc. v. DeVos, No. 18-CV-00535-JSC, 2018 WL

4770741, at *1 (N.D. Cal. Oct. 1, 2018), amended on

reconsideration, 2019 WL 1434144 (N.D. Cal. Mar. 29, 2019).

However, the allegations here do not contain the specificity

that the allegations in SurvJustice do. Plaintiffs do not allege

that there has been an observed decrease in student-filed

complaints, nor do they allege that students have expressed

unwillingness to file claims because of the DeVos Rules. See id.

at *6-7. Plaintiffs also do not allege that colleges and

universities are in fact using the clear and convincing standard

of proof, thus making it more difficult for NCAVA’s clients to

obtain beneficial outcomes. See id. at *7. As the Supreme Court

stated in Clapper, “[w]e decline to abandon our usual reluctance

to endorse standing theories that rest on speculation about the

decisions of independent actors.” 568 U.S. at 414.

                ii. Diversion of Resources

     Plaintiffs’ argument that NCAVA’s resources have been

depleted to combat the harmful effect of the DeVos Rules

presents a closer call under Havens Realty, but ultimately the

allegation is conclusory. Plaintiffs do not allege that as a

                                   15
     Case 1:17-cv-12043-PBS Document 70 Filed 03/18/20 Page 16 of 20



result of the DeVos Rules they have increased on-campus

trainings or developed any new initiatives or devoted staff

resources to reaching out to schools regarding complaints. See

SurvJustice, 2018 WL 4770741, at *7. Because the question of

organizational standing for NCAVA is a closer call, the Court

will allow NCAVA to amend the Complaint to make factual

allegations to support standing.

                d.   First Amendment Standing

     Plaintiffs’ contention that their speech has been “chilled”

thus violating the First Amendment is unpersuasive. Plaintiffs

allege that the speech of their supporters and clients has been

chilled, but they do not allege how their own speech has been

chilled. As they have not alleged an injury that is concrete,

particularized, and actual or imminent, they do not have

standing to bring this claim.

          2.    Individual Plaintiffs

     Defendants also contend that all three individual

plaintiffs lack Article III standing because they have not (1)

suffered an injury in fact, (2) that is fairly traceable to the

challenged conduct of the defendant, and (3) that is likely to

be redressed by a favorable judicial decision as required by

Spokeo Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016).

     First, Defendants argue that the individual plaintiffs have

not plausibly alleged an injury-in-fact. Specifically,

                                   16
     Case 1:17-cv-12043-PBS Document 70 Filed 03/18/20 Page 17 of 20



Defendants assert that, because the individual plaintiffs each

had pending cases before different forums at the time of filing,

the claimed injury is an imagined, future injury that has not

yet occurred and is therefore entirely speculative. Docket No.

28 at 14-15 (citing Spokeo Inc., 136 S. Ct. at 1548; Cohn v.

Brown, 161 F. App’x 450, 455 (6th Cir. 2005)). 2 Citing Clapper,

568 U.S. at 409, Defendants contend that a speculative future

injury cannot provide the basis for standing. For these reasons,

Defendants characterize the present action as an inappropriate

collateral attack on the individual plaintiffs’ pending claims.

Docket No. 28 at 15-16.

     Second, Defendants argue that there has been no judgment in

any of the individual Plaintiffs’ cases, therefore no injury has

occurred that can be traced to Defendants’ conduct. Id. at 16.

     Third, Defendants argue that it is impossible for an injury

to be redressed by this Court because the individual plaintiffs’

claims are still pending or have been voluntarily dismissed. Id.

Even if this Court provides the relief the individual plaintiffs

seek, it will have no bearing on Mary Doe or Susan Doe as they

do not have any pending cases. Moreover, there is no guarantee

the relief requested will favorably influence the outcome of




2 Mary Doe and Susan Doe voluntarily dismissed their cases before
the Suffolk Superior Court and the Northern District of Illinois
respectively after Defendants’ motion was filed.
                                   17
     Case 1:17-cv-12043-PBS Document 70 Filed 03/18/20 Page 18 of 20



Jane Doe’s pending litigation. Id. Defendants further contend

that this Court should follow Supreme Court precedent set out in

Clapper by refusing a request “to endorse standing theories that

require guesswork as to how independent decisionmakers will

exercise their judgment.” Clapper, 568 U.S. at 413.

     In their response to Defendants’ Motion to Dismiss,

Plaintiffs do not address the three-prong standing analysis

outlined in Spokeo Inc. Rather, they argue that Article III

accords standing to “‘persons who are personally denied equal

treatment’ by the challenged discriminatory conduct.” Docket No.

37 at 22 (citing Allen v. Wright, 468 U.S. 737, 755 (1984)).

Plaintiffs claim that, by allegedly employing a higher burden of

proof as allowed by the DeVos Rules, each school subjected the

individual plaintiffs to different and unequal treatment

compared to the treatment afforded students who suffer harm

based on race and national origin. Id. at 23-24. Plaintiffs

further contend that under Title IX they have rights to

equitable redress and against different and unequal treatment,

rights that are threatened by the DeVos Rules. Id. at 25.

     There is no need to reach the merits of these arguments.

Under Spokeo, Inc., plaintiffs must allege an “injury-in-fact”

that is “concrete and particularized” and “actual or imminent,

not conjectural or hypothetical” in order to have standing to

bring a claim. Spokeo, Inc., 136 S. Ct. at 1548. “‘Allegations

                                   18
      Case 1:17-cv-12043-PBS Document 70 Filed 03/18/20 Page 19 of 20



of possible future injury’ are not sufficient” to accord a party

standing. Clapper, 568 U.S. at 409 (quoting Whitmore v.

Arkansas, 495 U.S. 149, 158 (1990)).

      Here, two of the individual plaintiffs have settled their

claims, which effectively eliminates any argument for standing

they may have. 3 They have not suffered any injury as a result of

the DeVos Rules. Therefore they have no standing to sue.

      The third individual plaintiff, Jane Doe, has had a case

pending before OCR for four years which may result in an injury,

but currently any claim of injury is merely speculative because

it depends on the outcome of the case. Spokeo Inc., 136 S. Ct.

at 1548; Clapper, 569 U.S. at 409. Therefore, Jane Doe has not

yet suffered an injury-in-fact, and she does not have standing

to sue.

IV.   CONCLUSION

      For the foregoing reasons, Defendants’ Motion to Dismiss is

ALLOWED with respect to EME, Mary Doe and Susan Doe. The Amended

Complaint as to Jane Doe is DISMISSED WITHOUT PREJUDICE. The




3 Although Plaintiffs assert that Susan Doe has notified OCR that
OCR should resume the processing of her complaint (Docket No.
60), according to section 108(i) of the OCR Case Processing
Manual (CPM), a complaint with the same or a similar allegation
based on the same operative facts against the same recipient
that was filed in state or federal court and which was dismissed
with prejudice cannot be re-filed with OCR. Docket No. 62.
                                    19
     Case 1:17-cv-12043-PBS Document 70 Filed 03/18/20 Page 20 of 20



Amended Complaint as to NCAVA will be DISMISSED unless NCAVA

moves to amend within thirty days.

SO ORDERED.



                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 United States District Judge




                                   20
